August 1, 2015


CLERK
P.O. Box 12547
AUSTIN,TEXAS
78711-2547
FROM:
LORD HARLECH OSBY
1430910-TDCJ-CID No.
264 FM 2478
HUNTSVILLE,Texas
77320-3322


                 RE:Motion for Leave to File Writ of Mandamus, Petition for Writ of
                    Mandamus

Dear CLERK:

     Herein, vou will find Petitioner's above stated documents to be filed seekina
relief of the Court via l'landarnus to compel trial court dutv that is Ministerial,
and Petitioner has no other remedy,available.
     Please file and present to the COURT. Also please return to me a copy with
your stamp marked filed in the COURT,please? I have placed inside Postaqe.


                                     Emphatically,



                                  LORD HARLECH OSBY
                                 1430910-TDCJ CID No.




                 RECEIVED IN
         COURT OF CRIMINAL APPEALS

                 AUG 13 2015
                                          <1>
                                     .table of cases

Code of Criminal Procedure Article 11.07 §4(a) (1) (2)
Exparte Harrinqton                          310 s.w.3d 452
Ex Parte Evans                              964 s.w.2d 645
Ex Parte Torres                             943 s.w.2d 469
Ex Parte Whiteside                           12 s.w.3d 819
Ex Parte Me pherson                    ~)
                                             32 s.w.3d 860
Government Code           22.22l(b)
Texas Constitution Article -5   §6
Texas Constitution Article I §3,13,16,19
United States Constitution Bill of Rights


                                 TABLE OF CONTENTS
I.                                                 Motion for Leave
1.                                                Petition for Writ of Mandamus
1.                                                Statement of Case
2.                                                Procedural History
2.                                                Grounds for Relief
3.                                                Argument & Authorities
4.                                                Summary
4.                                                Prayer




                                            < >
                                  TIM THIRD
                              COURT OF APPEALS
                                AUSTIN, TEXAS



                            In RE:LORD HARLECH OSBY
                                    Relator

                                       vs.

                               PRESI.DING JUDGE

                            27 - JUDICIAL DISTRICT
                              BELL COUNTY, TEXAS
                                  Respondent

                    MOTION FOR LEAVE TO FILE PETITION
                             FOR WRIT OF MANDAMUS

HONORABLE COURT:
      Now comes LORD HARLECH OSBY, TDCJ-CID No.l430910, W.J.Estelle

Unit, Huntsville, Texas, 77320-3322, this his Motion for leave to

file Petition for Mandamus, as this is an extraordinary case that

requires the Court of Appeals to excercise original jurisdiction

as Petitioner    ha~   no other remedy at Law, to compel 27th JUDICIAL

DISTRICT JUDGE to comply with Code of Criminal Procedure -Article

11.07, and subsections, governing his first and only challenge to

conviction in Cause No.38,597-C, 27th District Judge dismissed said

Application as successive under Articl- ll.07§4(a),(l)(2), on May

27,2015;    Petitioner has no. other remedy at Law.



                                                   Respectfully Submitted,

      RECEIVED IN
COURT OF CRIMINAL APPEALS
                                                      In Propria Persona
      AUG 13 2015



                                ::r,
.. '




                                       IN THE THIRD

                                   COURT OF APPEALS
                                     AUSTIN, TEXAS



                               In RE: LORD HARLECH OSBY
                                        Relator




                                      PRESIDING JUDGE
                             27 - JUDICIAL DISTRICT COURT
                                  BELL COUNTY, TEXAS
                                      Respondent


                             PETITION FOR WRIT OF MANDAMUS


       HONORABLE COURT:
              Now comes, LORD HARLECH OSBY,        TDCJ~CID    No.l430910, W.J.Estelle
       unit, HUNTSVILLE, TEXAS, 77320-3322, this his petition for Mandamus
       relief in Cause no.38,597-C, a Article-11.07             procee~ing,   The Court
       of   App~als   has original jurisdiction to issue Writs of Mandamus
       Article-5,§6~Texas     Constitution, and      ~ex~~    Government Code_-
       22.22l(b).

                                   STATEMENT OF CASE

              Petitioner seeks Mandamus relief from the court as there is
       no other remedy    av~ilable   at   ~aw.    pn May    2~,2015,   27th District
       Court Judge, dismissed Petitioner's Application for writ_of Habeas
       Corpus- Article -11.07, as a successive              w~it-ll.07§4(a)(l)(2).

       Petioner's Cause No. 38,597-c, was his first "challenge to the
       conviction'', as defined in ccire case law.           Trial court dismissed
       based on lack of jurisdiction under 11.07§4(a)(l)(2),· to ·here the
       Application.     Petitioner herei~, seeks Mandamus relief to compel
       27th District Judge to comply with Mandatory procedures of 11.07 -
       and subsections to resolve The complained of United States Consti-
       tutional violations via testimony, Affidavit, and or Bench warrant
       in order that Petitioner can provide any necessary proofs in support.


                                             <1>
'    '•




                                                           PROCEDURAL HISTORY

                Petitioner avers that FR-38,597-c, WR-48,960-06, is his
          third Habeas application.                           However, Cause no. 38,597-A,WR-48,960-02
          ·was seeking relief from2 Parole violation as the record reflects.
          It was filed on May 16, 200l(denied).                              On September 26, 2007, the
          FR-38,597-B,WR-48,960-03, was denied,/- the 27th District Court
          Judge Martha           Tr~do,        dismissed the writ as successive under 11.07§4
          (a)(l)(2), ignoring the fact that 38,597-A, never challenged the
          conviction             as defined under Law.                   On May 27,2015, 38,597-C was
                                               --
          filed and dismio?$ed py:the 27th District Court as successive under
                        "·   ;   .•   . .•·•        !.•:


          Article ll.07§4(a) (1) (2), both 38,597-B and 38,597-C were "challenges to
          the conviction", as defined but were dismissed .as "successive" under ll.07§4(a)
          (1)(2),   Petitioner filed Petition for Discretionary review, and the Court has
          stated that under Jacolos v.State,692 s.w.2d 724('l'ex.cr.App 1985) no Petition
          can be filed from such a decision. on July 24,2015.                        Petitioner also states
          that on June 6, 1990, he received 22-years confinement as a sentence by then
          trial Judge Joe Carroll (27th District) Although he has discharged the sentence
          as of_2013, he suffers from the "collateral consequence" of the conviction in
          that the complained of 38,597, was use9 to enhance the current holding case he
          under now 2005CR-8108/Bexar County,Texas, originally a second-degree felony
          after enhancement became 60-years confinement.

                                                            GROUNDS FOR RELIEF ·


     I. Relator seeks Mandamus to compel the Presiding Judge 27th ,JUDICIAL DISTRICT, to
          comply with the CODE OF CRIMINAL PROCEDURE, Article- 11.07, arid subsections,
          for the resolution ot Application for writ of Habeas Corpus Petitioner has
          filed in Cause No.38,597-C, or in the alternative grant petitioner opportunity
          to file another application.

    II. Compel 27th District Court to examine the record >' _2005CR-8108/Bexar County, Texas,
          wherein cause no. 38,597 was used to enhance as a repeater listed on the Indictment
          of Cause no.2005cR-810& or in the alternative allow petitioner to hand deliver
          proof to the Court of_ the Indictment, as the petitioner has discharged the sentence
          the proof would satisfy that he suffers a                     ~ollateral   consequence as a result of
          the conviction.
    III.· Relator apologizes that before the foregoing two grounds can be granted the 27th
          District Judge must determine whether;FR-38,597-A,WR-48,960-02, was an attack
          or "challenge to the conviction", as defined by COURT OF CRIMINAL APPEALS, in
          Ex Parte EVANS, 964 s.w.2d 645, Relator seeks an order from the Court Ordering

                                                                  <2>
I   ... ,




            the 27th Dist·rict Court to determine whether 38,597-A, "challenged the conviction"
            as defined in the core case law, and if it is found in Petitioner's favor, then
            comply with the Due process inherent in'the Article-11.07 and subsections, to
            designatethe issues, and then resolve them              as the evidence concludes.
      IV.Relator seeks an      order from this Court to Compel the District Court to hold
            an evidentiary Hearing to determine if FR-38,597-A was a "challenge to the
            conviction", and allow Relator to produce facts 1n support of his position that
            it was not a "challenge to the conviction".
      v.    Relator seeks additional Mandamus relief to compel the District Clerk to send
            to Relator the requested copy of his FR-38,597-c, stamped ''tiled" with the Clerk's
            date and time stamp on it.     Relator requested this from District Clerk and she
            has never complied as per. rules stipulate, and Relator has no remedy available.
      VI.Relator seeks all relief that Court of Appeals deems is relevant is determining
            whether 27th JUDICIAL DISTRICT COURT JUDGE, has abused his discretion when he
            granted the State's motion to dismiss Relator's FR-'38,597-C Application for
            writ of Habeas Corpus on May 27, 2015.

                                                    ARGUMENT
                                                         &

                                                AUTHORITIES
            Relator incorporates the records 38,597-A,38,597-B,and 38,597-C, for reference
            in support of the facts.     The core law as precedent on the issue appear to be
            clear: Ex Par·te Evans, 964 s. w. 2d 645, Ex Parte Torres, 943 s. w. 2d 469, Ex Parte
            Whiteside,l2 s.w.3d 819, Ex Parte McPherson, 32 s.w.3d 860, it is well estab-
            lished, what amounts to a    .'~challenge    to the conviction", that would warrant a
            dismissal of a successive writ under Article-ll.07§4(a)(l), but not (2),               as .
            Relator in his application has as a "Ground four" (2)- which states:"no rational
            juror could have faound him guilty beyond a reasonable doubt, but foe a Consti-
            tutional violation".     On page-2 of District Court's findings and conclusions of
            law#l2- the Court immediately went to the burden of proof being placed on Relator
            to prove that a claim was or was not available whenhe submitted his previous
            application, without allowing Relator to "prove it".              However the burden in this
            case is a strawrr.an as there is no place in the provided Application to satisfy
            ll.07§4(a)(l).   Relator states 38,597-8 was dismissed by 27th            Distri~t   Court
            under 11.07§4, and now the complained of 38,597-C has been dismissed as well.
            'I'he District can find in no record where a "challenge to the conviction", exist
            in the record(s) of    ~8,597-A.   It   appea~s       the 27th District Court has suspended
                                                             _;

                                                        <3>
·~   '   .

             the Writ of Habeas Corpus for Relator in this Cause, which is a Denial of a
             United States Constitutional right and the Texas Constitution as well.    As the
             Court has Dismissed two attempts to "challenge the conviction", based on a rule
             of Law contrary to what the Court of Appeals has decided on the same issue, and
             have ruled in a way that calls for the Court of Appeals to excercise its' Power
             of supervision, to cure what appears as an Abuse of Discretion by the 27th
         District Court Presiding Judge.

                                      'I
                                               SUMMARY
         In summary, Relator reiterates that 38,597-A was Relator seeking relief from an
         unjust Parole violation, 38,597-B was a "challenge to the conviction",,but was
         Dismissed under 11.07§4, by the 27th District Court, now 38,597-C has been dismissed
         again under 11.07§4, by the same Trial Court, Relator has not had Day.     and suffers
         a collateral consequence of having been convicted in Cause no.38,597, in that it
         was used to enhance his current holding case of 2005-CR-8108/Bexar County ,'l'x.

         Relator seeks Mandamus relief to compel the 27th District Court to afford him the
         Due Process inherent in the Code Criminal Procedure-Article-11.07, and subsections
         procedure.


                                                PHAYER
             Further relief Relator prayeth not.